DETAILED ACTION
This is the first action on the merits for application 17191679 filed on 03/03/2021. Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,3, 5-6, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “the first gear of transmission is realized”; “the second gear 
Claims 5 and 6 recite “the first gear of the power system is realized”; “the second gear of the power system is realized”. There is insufficient antecedent basis for the first and the second gear” limitation in the claim
Claim 8 recites “the rotor of the second electric motor”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a second clutch”. It is unclear why there is a second clutch when there is no first clutch is claimed in claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 20080207372) (first interpretation).
Holmes discloses:
Claim 1: a transmission (Fig.5, 110) for a hybrid vehicle, wherein a first planetary gear mechanism (140), an input shaft (170), a first clutch (156), a second clutch (152) and a brake (150) are arranged in a casing (184) of the transmission; 
the first planetary gear mechanism comprises a first sun gear (142), a first planetary gear set (147,148), a first ring gear (144) and a first planetary frame (146), the first sun gear is fixed on the input shaft so that the first sun gear rotates with the input shaft (as shown in Fig.5; 142 is directly connected with 170), either the first ring gear or depicts that ring gear 144 connects to output member 118 to final drive unit 17; wherein the final drive unit is well known usually includes a gear that is connected for rotation with output shaft and meshes with another gear and drives vehicle wheels); 
when one of the two components of the first ring gear and the first planetary frame is drivingly connected with the output gear (Fig.5 depicts that ring gear 144 connects to output member 118 to final drive unit 17; wherein the final drive unit usually have a gear set),
 	the other component is connected to the casing of the transmission through the brake (¶ [0158]);
 the second clutch is configured such that when the brake is disengaged, the second clutch is engaged to make the rotational speed of the output member equal to the rotational speed of the input shaft (¶[0074] and claim 22: engagement of torque-transmitting mechanisms 152 and 156 establish a third forward electrically-variable mode; in this mode when the clutch 152 is engaged, brake 150 would be disengaged; and in third electrically variable modes are compound split mode characterized by substantially identical ratio spreads.) 

Claim 2: wherein when the first ring gear is drivingly connected with the output gear (Fig.5 depicts that ring gear 144 connects to output member 118 to final drive unit 17;wherein 17 has at least one gear that connected to output member 118), the brake is arranged between the first planetary frame and the casing of the transmission (see Fig.5), and the second clutch is arranged between the first ring gear and the input shaft (152 is between the 144 and 170 in radial direction) or between the first ring gear and the first planetary frame (an underlining limitation has not given any weight because it is “or” limitation),
A first fixed ratio mode is provided by engaging torque-transmitting mechanisms 150, 154 and 156 (providing a fixed speed ratio of 3.02)); when the second clutch is engaged and the brake is disengaged, the second gear of the transmission is realized ([0074]; A third fixed ratio mode is established by engaging torque-transmitting mechanisms 152, 154 and 156 (providing a fixed ratio of 0.76) .

Claim 4: a power system for a hybrid vehicle (Fig.5, 110), wherein the power system comprises an engine (12), a first electric motor (180), a second electric motor (182), a first planetary gear mechanism (340), an input shaft (170), a first clutch (156), a second clutch (152), and a brake (184);
 the engine is connected to the first electric motor (e.g. engine 12 connected to 180 via 120), the first clutch (156) is arranged between the first electric motor and the input shaft to cut off (e.g. clutch 156 is selectively engageable to connect motor 180 with ring 134; where ring 134 meshes with sun 136 which connects to 170; therefore 156 is enable of cutting off power between input shaft 170 and motor 180) or combine the power transmission between the first electric motor and the input shaft through the first clutch (this underlining limitation has not given any weight because it is “or” limitation) ; 
the second electric motor (182) is drivingly connected (via 130) with the input shaft for driving the input shaft to rotate; 
the first planetary gear mechanism (140) comprises a first sun gear (142), a first planetary gear set (147,148), a first ring gear (144) and a first planetary frame (146), the first sun gear is fixed on the input shaft so that the first sun gear rotates with the input shaft (Fig.5, sun 142 directly connects to shaft 170), either the first ring gear or the first planetary frame is drivingly connected with the output gear of the power system as an output member (Fig.5 depicts that ring gear 144 connects to 118 to final drive 17, wherein final drive unit includes at least one gear); 
when one of the two components of the first ring gear and the first planetary frame is drivingly connected with the output gear (Fig.5 depicts that ring gear 144 connects to output member 118 to final drive unit 17; wherein the final drive unit is well known usually includes a gear that is connected for rotation with output shaft and meshes with another gear and drives vehicle wheels), 
the other component is connected to a casing of the power system through the brake (¶ [0158]); 
the second clutch (152) is configured such that when the brake is disengaged, the second clutch is engaged to make the rotational speed of the output member equal to the rotational speed of the input shaft (¶[0074] and claim 22: engagement of torque-transmitting mechanisms 152 and 156 establish a third forward electrically-variable mode; in this mode when the clutch 152 is engaged, brake 150 would be disengaged; and in third electrically variable modes are compound split mode characterized by substantially identical ratio spreads.) 

Claim 5: wherein when the first ring gear is drivingly connected with the output gear (Fig.5 depicts that ring gear 144 connects to output member 118 to final drive unit 17; wherein the final drive unit is well known usually includes a gear that is connected for rotation with output shaft and meshes with another gear and drives vehicle wheels), the brake is arranged between the first planetary frame and the casing of the power system (¶ [0158]); and
 the second clutch is arranged between the first ring gear and the input shaft (152 is arranged between 144 and 170) or between the first ring gear and the first planetary frame (this underlining limitation has not given any weight because it is “or” limitation), 
wherein when the brake is engaged and the second clutch is disengaged, the first gear of the power system is realized (see ¶[0074]; A first fixed ratio mode is provided by engaging torque-transmitting mechanisms 150, 154 and 156 (providing a fixed speed ratio of 3.02); when the second clutch is engaged and the brake is disengaged, the second gear of the power system is realized ([0074]; A third fixed ratio mode is established by engaging torque-transmitting mechanisms 152, 154 and 156 (providing a fixed ratio of 0.76) .

Claim(s) 1, 3 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 20080207372) (second interpretation).
Holmes discloses:
Claims 1: a transmission (Fig.14, 710) for a hybrid vehicle, wherein a first planetary gear mechanism (730), an input shaft (772), a first clutch (752), a second clutch (756) and a brake (754) are arranged in a casing (784) of the transmission; 
the first planetary gear mechanism comprises a first sun gear (732), a first planetary gear set (737), a first ring gear (734) and a first planetary frame (736), the first sun gear is fixed on the input shaft so that the first sun gear rotates with the input shaft (as shown in Fig.14; 732 is directly connected with shaft 772), either the first ring gear or the first planetary frame is drivingly connected with an output gear (742) of the transmission as an output member; (Fig.14 depicts that carrier 736 connects to gear 742 via shaft 774); 
when one of the two components of the first ring gear and the first planetary frame is drivingly connected with the output gear (Fig.14 depicts that carrier 736 connects to gear 742 via shaft 774),
 	the other component is connected to the casing of the transmission through the brake (¶ [0155]);
 the second clutch is configured such that when the brake is disengaged, the second clutch is engaged to make the rotational speed of the output member equal to the rotational speed of the input shaft (¶ [0156] and claim 22: engagement of torque-transmitting mechanisms 752 and 756 establish a third forward electrically-variable mode; in this mode when clutch 756 is engaged, brake 754 would be disengaged; and in third electrically variable modes are compound split mode characterized by substantially identical ratio spreads.) 

Claim 3: wherein when the first planetary frame is drivingly connected to the output gear (Fig.14 depicts that carrier 736 connects to gear 742 via shaft 774),
the brake is arranged between the first ring gear and the casing of the transmission (brake 754 is between 784 and 734 in radial direction), and the second clutch is arranged between the input shaft and the first planetary frame or between the input shaft and the first ring gear (clutch 756 is between 772 and 734), wherein when the brake is engaged and the second clutch is disengaged, the first gear of the transmission is realized; when the second clutch is engaged and the brake is disengaged, the second gear of the transmission is realized (see ¶[0156]).

Claim 4: a power system for a hybrid vehicle (Fig.14, 710), wherein the power system comprises an engine (12), a first electric motor (780), a second electric motor (782), a first planetary gear mechanism (730), an input shaft (772), a first clutch (756), a second clutch (752), and a brake (784);
 the engine is connected to the first electric motor (e.g. engine 12 connected to 780 via 720), the first clutch (756) is arranged between the first electric motor and the input shaft to cut off (e.g. 756 is selectively engageable to connect 780 with ring 734; where ring 734 meshes with sun 732 which connects to 772; therefore 756 is enable of cutting off power between input shaft 772 and motor 780) or combine the power transmission between the first electric motor and the input shaft through the first clutch (this underlining limitation has not given any weight because it is “or” limitation) ; 
the second electric motor (782) is drivingly connected (via 720) with the input shaft for driving the input shaft to rotate; 
732 is directly connected with shaft 772), either the first ring gear or the first planetary frame is drivingly connected with the output gear of the power system as an output member (Fig.14 depicts that carrier 736 connects to gear 742 via shaft 774); 
when one of the two components of the first ring gear and the first planetary frame is drivingly connected with the output gear (Fig.14 depicts that carrier 736 connects to gear 742 via shaft 774), the other component is connected to a casing of the power system through the brake (784 is connected to ring gear 734 via brake 754); 
the second clutch (752) is configured such that when the brake is disengaged, the second clutch is engaged to make the rotational speed of the output member equal to the rotational speed of the input shaft (¶ [0156] and claim 22: engagement of torque-transmitting mechanisms 752 and 756 establish a third forward electrically-variable mode; in this mode when clutch 756 is engaged, brake 754 would be disengaged; and in third electrically variable modes are compound split mode characterized by substantially identical ratio spreads.) 

Claim 6: wherein when the first planetary frame is drivingly connected to the output gear, the brake is arranged between the first ring gear and the casing of the power system (see claim 4, 2nd interpretation), and
 the second clutch is arranged between the input shaft and the first planetary frame (752 is between 736 and 772 in radial direction) or between the input shaft and the first ring gear (this underlining limitation has not given any weight because it is “or” limitation), 


Claim 7: wherein the second electric motor is connected to the input shaft through a second planetary gear mechanism (720), the second planetary gear mechanism comprises a second sun gear (722), a second planetary gear set (727,728), a second ring gear (724) and a second planetary frame (726).

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan (US 2007/0111837)
Regarding claim 9, Raghavan discloses: a transmission for a hybrid vehicle (Fig.10a, 910), wherein the transmission comprises a first planetary gear mechanism (930), a second planetary gear mechanism (940), an input shaft (shaft that directly connect to motor 982), a second clutch (either 957 or 958), a first brake (952) and a second brake (950); 
the first planetary gear mechanism comprises a first sun gear (932), a first planetary gear set (937), a first ring gear (934) and a first planetary frame (936); 
the first sun gear is fixed on the input shaft so that the first sun gear rotates with the input shaft (as shown in Fig.10a; 930 is directly connects to shaft that connects to 982); 
the second planetary gear mechanism (940) comprises a second sun gear (942), a second planetary gear set (947), a second ring gear (944) and a second planetary frame (946); 
second sun 942 does not connect to shaft that connects to motor 982; therefore, these two elements are independent of each other); 
wherein the second ring gear is fixedly connected to the first planetary frame (944 connects to 936), the first ring gear is fixedly connected to the second planetary frame (934 is connects to 946), and the second planetary frame is used to transmit the power output by the transmission (e.g. 946 is capable of transmitting output power from ring gear 924 through clutch 957; see ¶ [0215]); 
the first brake (952) is arranged between the first planetary frame and a casing of the transmission (952 is arranged between carrier 936 and housing 960 in radial direction),
 the second brake (950) is arranged between the second sun gear and the casing of the transmission (950 is arranged between 942 and 960 in radial direction), and the second clutch is arranged between the second sun gear and the input shaft (957 is between 942 and shaft that connects to motor 982 in axial direction).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (CN103057395) discloses two motors, planetary gear set, having two clutches and brakes see Fig.1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659